COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-025-CV
 
FORT
WORTH & WESTERN                                                 APPELLANTS
RAILROAD AND CEN‑TEX
RURAL
RAIL TRANSPORTATION
DISTRICT
                                                                                                        
                                                   V.
 
PEREGRINE
PIPELINE COMPANY, L.P.                                        APPELLEE
 
                                               ----------
               FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.




DELIVERED: March 16, 2006




[1]See Tex. R. App. P. 47.4.